Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
PRIORITY
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)–(d), which papers have been placed of record in the file.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16–22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for receiving biometric data in response to the selection of the first object; means for comparing the received biometric data to a biometric template [and] means for generating a match signal upon a determination that the received biometric data matches the biometric template” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written clearly link the structure, material, or acts to the function. Note that the problem is not whether the application adequately discloses means for receiving and/or comparing biometric data, but rather, that the specification discloses multiple “means for” performing those functions (e.g., using a fingerprint or using facial recognition), making it unclear which one of the multiple means corresponds to which one of the claim limitations. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3–6, 9, 11–13, 16, 18–20, and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0351850 A1 (“Jin”).
Claim 1
Jin discloses:
An apparatus comprising: 
“Referring to FIG. 3, an electronic device 300 may include, for example, all or a part of the electronic device 101 illustrated in FIG. 1. Alternatively, the electronic device 300 may include all or a part of the electronic device 201 illustrated in FIG. 2.” Jin ¶ 67.
a touch-sensitive display 
“Referring to FIG. 3, the display 320 may include . . . a touch display including a touch panel.” Jin ¶ 71. “In addition, the display 320 may include all or a part of the display 260 and the input device 250 that are illustrated in FIG. 2.” Jin ¶ 70.
configured to display a plurality of objects representing a plurality of applications, 
“For example, when the electronic device 300 includes different home screens of several pages, a main home screen may be the first home screen. Application identification information (e.g., an application icon or an application name) for 
the touch-sensitive display configured to receive a selection of a first object of the plurality of objects representing a first application of the plurality of applications; 
The electronic device 300 is configured to detect “[w]hen a part of the screen area to which the pressure is applied by the finger is an area in which identification information of an application is displayed.” Jin ¶ 97.
an authentication module coupled to the display, the authentication module configured to: 
According to the Applicant, an authentication module 190 “may be implemented as software code stored within memory 105.” (Spec. ¶ 30). Jin likewise discloses a set of instructions stored in a memory 460 (which may include all or a part of the memory 130 illustrated in FIG. 1 and/or the memory 230 illustrated in FIG. 2), see Jin ¶¶ 77 and 90, which, as will be discussed below, are configured to cause the same steps as set forth by this claim.
receive biometric data in response to the selection of the first object; 
“According to various embodiments, the memory 460 may store instructions. While the pressure is applied by the finger to a part of the screen area overlapping with the fingerprint sensing area, the instructions may cause the processor 470 to . . . receive fingerprint data associated with the fingerprint of the finger from the fingerprint sensor 440.” Jin ¶ 95.
compare the received biometric data to a biometric template; 
“[T]he instructions may cause the processor 470 to . . . compare the received fingerprint data with at least one of the pieces of reference fingerprint data.” Jin ¶ 95.
and generate a match signal upon a determination that the received biometric data matches the biometric template; 

and a processor configured to: 
“Referring to FIG. 4, an electronic device 401 (e.g., the electronic device 300 of FIG. 3) may include . . . a processor 470. For example, the processor 470 may include all or a part of the processor 120 illustrated in FIG. 1 and the processor 210 illustrated in FIG. 2.” Jin ¶ 77.
prevent access to the first application before the match signal is received; and 
“When the result of the comparison indicates that the obtained fingerprint data and the reference fingerprint data do not match, for example, the electronic device 700 may display a UI for providing notification that the fingerprint recognition fails.” Jin ¶ 137.
enable access to the first application in response to the receipt of the match signal.
“When a part of the screen area to which the pressure is applied by the finger is an area in which identification information of an application is displayed, the instructions may cause the processor 470 to execute one of a plurality of functions that the application is capable of providing, based on the comparison result.” Jin ¶ 97.
Claim 3
Jin discloses the apparatus of claim 1, further comprising 
a fingerprint sensor, wherein the authentication module is configured to receive fingerprint data for authenticating a user.
“According to various embodiments, the memory 460 may store instructions. While the pressure is applied by the finger to a part of the screen area overlapping 
Claim 4
Jin discloses the apparatus of claim 3, 
wherein the fingerprint sensor is an under-display fingerprint sensor that is configured to receive fingerprint data from a user's touch on the display.
“For example, the display panel 410 may overlay the touch sensor 420, the pressure sensor 430, and/or the fingerprint sensor 440 (e.g., refer to FIG. 5A or 5B).” Jin ¶ 78.
Claim 5
Jin discloses the apparatus of claim 1, 
wherein the plurality of objects representing applications are a plurality of icons 
“For example, when the electronic device 300 includes different home screens of several pages, a main home screen may be the first home screen. Application identification information (e.g., an application icon or an application name) for executing applications, a main menu switching key, time, weather, and the like may be displayed in the home screen.” Jin ¶ 73.
which can be selected by touch.
“When a part of the screen area to which the pressure is applied by the finger is an area in which identification information of an application is displayed, the instructions may cause the processor 470 to execute one of a plurality of functions that the application is capable of providing, based on the comparison result.” Jin ¶ 97.
Claim 6
Jin discloses the apparatus of claim 5, 

“Referring to FIG. 7A, a user may touch the UI area 711,” which depicts a first email icon, “by using the finger.” Jin ¶ 134. “When fingerprint recognition begins, the electronic device 700 may display a UI associated with the fingerprint recognition. For example, the electronic device 700 may display a UI for guiding the user or a UI indicating that the fingerprint recognition is being performed.” Jin ¶ 135. As shown in FIG. 7A, the UI for guiding the user or indicating that fingerprint recognition is being performed comprises a spiral graphic that surrounds the email icon. Jin FIG. 7A.
Claims 9 and 11–13
Claims 9 and 11–13 are directed to substantially the same method that the apparatus of corresponding claims 1, 3, 4, and 6 perform, and are therefore rejected according to the same findings and rationale as provided above.
Claims 16 and 18–20
Claims 16 and 18–20 are directed to at least one embodiment that falls within the scope of claims 1, 3, 5, and 6, and are therefore rejected according to the same findings and rationale as provided above.
Claim 23
Claim 23 is directed to a storage medium that stores the same functionality that the apparatus of claim 1 is configured to perform, and is therefore rejected according to the same findings and rationale as provided above. 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	JIN AND KIM TEACH CLAIMS 2, 10, AND 17.
Claims 2, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Jin as applied to claims 1, 9, and 16 above, and further in view of U.S. Patent Application Publication No. 2014/0344954 (“Kim”).
Claim 2
Jin teaches the apparatus of claim 1, but does not explicitly disclose using facial recognition to authenticate the user. 
Kim, however, teaches a device comprising 
a camera, 
“[S]ensor unit 130 may include a camera that captures an image of the face of the user.” Kim ¶ 142.

“The sensor unit 130 may output a signal with respect to security information on the user,” which, in the case of the aforementioned camera embodiment, “corresponds to information on the face of the user.” Kim ¶ 142.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute or supplement Jin’s fingerprint recognition technology with facial recognition, as taught by Kim. One would have been motivated to combine Kim with Jin based on an explicitly recognized “need for a method by which the user can access locked content without an additional authentication procedure when using the digital device.” Kim ¶ 7.
Claim 10
Claim 10 is directed to substantially the same method that the apparatus of corresponding claim 2 performs, and is therefore rejected according to the same findings and rationale as provided above.
Claim 17
Claim 17 is directed to at least one embodiment that falls within the scope of claim 2, and is therefore rejected according to the same findings and rationale as provided above.
II.	JIN AND SHEPPARD TEACH CLAIMS 7, 8, 14, 15, 21, AND 22.
Claims 7, 8, 14, 15, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Jin as applied to claims 1, 9, and 16 above, and further in view of U.S. Patent Application Publication No. 2014/0283142 A1 (“Sheppard”).
Claim 7
Jin teaches the apparatus of claim 1, but does not explicitly disclose whether or not the processor is configured to provide different access levels to a user based on whether the match signal is generated.

wherein the processor is configured to provide different access levels to a user based on whether the match signal is generated.
As shown in FIGS. 14 and 15, Sheppard teaches a device 1400 configured to provide access in a “primary mode” or in a “secondary mode.” “[O]ne user can gain access to the device in the primary mode using one finger and gain access to the device in the secondary access mode using a different finger.” Sheppard ¶ 182.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jin’s security arrangement with the multi-level mode arrangement taught by Sheppard. One would have been motivated to combine Sheppard with Jin based on an explicitly recognized need to share a device with another user while still keeping private data on the device confidential. Sheppard ¶¶ 3–4.
Claim 8
Jin, as combined with Sheppard, teaches the apparatus of claim 7,
wherein the first application is a contact list application, 
“In some embodiments, some applications operable on the mobile device are each associated with a corresponding service. For instance, a contacts application is associated with an address book service.” Sheppard ¶ 247.
and wherein the processor is configured to: enable access to only public contacts in a contact list upon a determination that the match signal has not been generated; and enable access to both the public contacts and to private contacts in the contact list upon a determination that the match signal has been generated.
“In some embodiments, when one such application is kept private for a secondary access mode of the mobile device, the mobile device also prevents any application from accessing the service associated with the application by ensuring that the data class access list for the secondary access mode does not contain any entries or 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jin’s security arrangement with the multi-level mode arrangement taught by Sheppard. One would have been motivated to combine Sheppard with Jin based on an explicitly recognized need to share a device with another user while still keeping private data on the device confidential. Sheppard ¶¶ 3–4.
Claims 14 and 15
Claims 14 and 15 are directed to substantially the same method that the apparatus of corresponding claims 7 and 8 perform, and are therefore rejected according to the same findings and rationale as provided above.
Claims 21 and 22
Claims 21 and 22 are directed to at least one embodiment of the apparatus of corresponding claims 7 and 8, and are therefore rejected according to the same findings and rationale as provided above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176